PER CURIAM.
The appellant was charged by information with the crimes of grand larceny and breaking and entering a dwelling house with intent to commit grand larceny. He pleaded not guilty, waived a jury, was tried, found guilty and sentenced to three years’ confinement in the state penitentiary, with credit given for certain time spent in jail prior to sentencing. On this appeal therefrom by the defendant, he seeks reversal on the grounds that the trial court erred in denying his motion for directed verdict at the close of the state’s case, for insufficiency of the evidence. Appellant argues that the evidence was circumstantial and was not such as to exclude every reasonable hypothesis of innocence. On examination of the record and briefs we conclude that the contention presented by the appellant is without merit, and that the judgment has the support of substantial competent evidence, giving due consideration to the quantum of proof required by law in such case.
Affirmed.